Citation Nr: 0934801	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  02-06 970A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a fungal disorder, 
currently evaluated as 30-percent disabling.

2.  Entitlement to a compensable rating for an associated 
liver disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to August 
1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In August 2003 and December 2007, the Board remanded this 
case to the RO, including via the Appeals Management Center 
(AMC), for additional evidentiary development and 
readjudication.  In a supplemental statement of the case 
(SSOC) issued in July 2009, the claims continued to be 
denied.  

During the interim, in October 2005, the Veteran had 
testified at a hearing before the Board at the Board's 
offices in Washington, DC (Central Office hearing).  The 
undersigned Veterans Law Judge presided.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's fungal disorder - which primarily involves 
his feet with occasional involvement of his hands, groin, and 
ears - is not manifested by systemic or nervous 
manifestations and has not been described by any doctor or 
other medical health care professional as exceptionally 
repugnant; the disorder, in total, covers between 5 and 7 
percent of his entire body and between 5 and 20 percent of 
exposed areas.

2.  The Veteran's liver enzymes are normal; there is 
currently no liver disease.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 
percent for the fungal disorder.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, (2008), 4.118, Diagnostic 
Code 7806 (effective both prior to and since 
August 30, 2002).

2.  The criteria are not met for a compensable rating for the 
associated liver disorder.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.114 (2008), Diagnostic Code 7312 
(effective both prior to and since July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claims have been properly developed for 
appellate review.  The Board will then address this claims on 
their merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.  

I.  The Duties to Notify and Assist

A review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  That is, by way of letters dated in January 
2004, April 2005, and March 2008 the Veteran was advised of 
the evidence needed to substantiate his claims and apprised 
of what evidence VA was obligated to obtain or to assist him 
in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, 
as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).  

The Board sees that none of the VCAA notice letters was 
issued prior to the initial adjudication of the Veteran's 
claims in June 2001, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  But 
since providing all necessary VCAA notice, the AMC has 
readjudicated his claims in an SSOC issued in July 2009.  
This is important to point out because the Federal Circuit 
Court has held that an SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the statement of the case (SOC) or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, for 
an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id. 

The Court in Vazquez-Flores also held that the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0 percent, i.e., 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. 

This decision, however, was recently overturned by the 
Federal Circuit in 
Vazquez-Flores v. Shinseki, __ F.3d __ WL 2835434 (Fed. 
Cir.).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments.  

Here, the notice letters sent to the Veteran comply with the 
Federal Circuit's holding in Vazquez-Fores, in that, although 
they were not Veteran specific, they were claim specific, 
meaning that they advised him of the evidence needed to 
substantiate his increased-rating claims by apprising him of 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing in order to show a worsening of his fungal and 
liver disorders.  Thus, there is compliance with the notice 
provisions of § 5103(a).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2008).  
The RO and AMC, on remand, obtained all pertinent medical and 
other records that he and his representative identified.  
38 C.F.R. § 3.159(c)(2).  The Veteran was also afforded 
several VA compensation examinations to assess the severity 
of his service-connected fungal and liver disorders, the 
determinative issues.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  In light of this development of the claims, the 
Board is satisfied the RO and AMC have substantially complied 
with the August 2003 and December 2007 remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146- 47 (1999).  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA or Court.

II.  Fungal Disorder

The Veteran developed a fungal disorder on this feet during 
his period of military service.  Consequently, a December 
1946 rating decision granted service connection for a fungal 
disorder.  This disability was eventually rated as 30 percent 
disabling.  In January 2001, the Veteran filed a claim for 
increased compensation benefits.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased-rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's fungal disorder has been rated as 30 percent 
disabling under Diagnostic Codes (DC) 7806, for eczema.  38 
C.F.R. § 4.118, DC 7813.  At the time the Veteran filed his 
claim, a 30 percent rating was assigned for eczema with 
constant exfoliation or itching, extensive lesions, or marked 
disfigurement.  The next higher rating of 50 percent rating 
was assigned for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. § 
4.118, DC 7806 (prior to August 30, 2002).

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
Veteran was notified of this regulatory change.  Accordingly, 
the Board will review both the former and the revised rating 
criteria to determine the proper evaluation for his fungal 
disorder.  But VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only 
prospectively for periods from and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000; see also 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Under the revised criteria, DC 7806 provides a 30 percent 
rating when the condition involves exposure from 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R.   § 4.118, DC 7806 (2008).

The highest rating of 60 percent requires evidence of 
exposure of more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected; or the need for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  Id.

Applying both the old and the new criteria to the facts of 
this case, the Board finds no basis to assign a disability 
rating higher than 30 percent for the Veteran's fungal 
disorder.  With respect to the former criteria, the evidence 
reflects that his feet are manifested by some exfoliation and 
perhaps crusting, as well as some scaling on his palms, 
groin, and ears.  Nevertheless, even if these symptoms are 
present, there is no evidence of either systemic or nervous 
manifestations, or that the disorder has caused exceptionally 
repugnant disfigurement, thereby precluding the assignment of 
a 50 percent rating under the former criteria.  Four VA 
examinations illustrate this point.  

A March 2001 VA examination report notes the Veteran's 
history of a fungal disorder on his feet and crural area 
(inner thighs).  A physical examination revealed that both 
feet were warm to touch, with positive pulses and no edema.  
Both feet were discolored - the left foot being a deep pink 
and the right being slightly cyanotic.  Neither edema nor 
varicosities was present.  Onychomycosis was present on all 
ten toenails, and the upper area of each thigh was slightly 
darker.  The Veteran complained of some itching, but no 
scarring or pain was observed by the examiner.  The 
diagnostic assessment included onychomycosis on all toenails 
and tinea cruris. 

A January 2003 VA examination report notes that all of his 
toes had extensive onychomycosis.  The soles of both feet 
were also reddened with accentuated fissuring and dryness of 
the skin.  The Veteran indicated that his lower legs and 
forearms were also affected, although the examiner saw no 
objective evidence of this.  His hands appeared dry but had 
no apparent lesions.  Some scaling and crusting was observed 
on the external ear just surrounding the ear canal - although 
it is unclear whether the examiner was referring to the 
right, the left, or both ears.  His face was unremarkable.   

An April 2004 VA examination report showed similar findings.  
On physical examination, all toes were thick and dystrophic 
due to onychomycosis; the soles of both feet had diffuse 
erythema and scaling; the palms of both hands had less severe 
scaling; and the auricles of both ears had some scaling.  The 
tip of the second left toe was missing - which is consistent 
with prior evidence showing amputation of this toe due to 
other nonservice-connected factors, including diabetes and 
peripheral vascular disease.  The examiner commented that the 
scaling on the ears could be from seborrheic keratosis, but 
given the evidence of fungal skin involvement, he considered 
this part of the fungal skin eruption.  Also, the groin area 
had some erythema located at the creases.  The examiner then 
stated that there was no obvious ulceration, crusting, 
exfoliation, or scaling here.  The diagnostic impression was 
fungal infection of the toenails, the soles of both feet, the 
palms of both hands, the external ear canals of both ears, 
and the crease area of the groin.  The examiner estimated 
that no more than 7 percent of the Veteran's total body 
surface area was affected by this condition.  And, after 
reviewing the claims file, the examiner commented that the 
amputation of the Veteran's second left toe was related to 
peripheral vascular disease, diabetes mellitus, and bacterial 
infection rather than his service-connected fungal infection.  

At his most recent VA examination in May 2009, it was noted 
that his treatment involved Bacitracin/Polymixin ointment but 
did not require corticosteroids or an immunosuppressive 
medication.  A physical examination revealed the toenails 
were opaque and hypertrophied, consistent with changes 
associated with long-standing onychomycosis.  Athlete's foot 
was present on the plantar aspects of both feet, manifested 
by a scaly rash but without breakdown of the skin.  Both feet 
had a 0.75 cm. area of mild skin breakdown on the dorsum at 
the prominence in the region of the first toe (tarsal-
metatarsal junction), which was consistent with a pressure or 
friction sore from shoes.  The skin on the arms and remainder 
of the body was dry without evidence of fungal infection or 
eczema.  The nose, mouth, and ears were normal, although the 
right auditory canal had some scaliness consistent with 
normal dry cerumen.  The inguinal, perineal, and genital area 
also had no rash or skin breakdown.  The examiner estimated 
that the less than 5 percent of the total body area was 
affected and that between 5 percent and 20 percent of exposed 
areas were affected.  

Applying the former criteria to the findings contained in 
these four VA examination reports shows that there is simply 
no basis to assign a disability rating higher than 30 
percent.  The above findings indicate that exfoliation and 
crusting has consistently been seen on the Veteran's feet.  
Less consistent, but nevertheless present, has been scaling 
and crusting on his inner thighs, palms, and ears.  In 
addition to these symptoms, however, an evaluation higher 
than 30 percent under the former criteria also requires 
either systemic or nervous manifestations, or that the 
condition is exceptionally repugnant.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).  But none of 
these reports suggests that his fungal disorder has any 
systemic or nervous manifestations.  Moreover, no medical 
professional has described the condition has exceptionally 
repugnant.  The absence of exceptional repugnancy is also 
reflected in numerous colored photographs of the Veteran's 
feet hands, ears, and face, which are associated with the 
April 2004 VA examination report.

In addition to these four VA examination reports, the Board 
has also reviewed VA outpatient treatment records dated from 
2000 to 2005, some of which show treatment for the Veteran's 
fungal disorder, located primarily on his feet.  None of 
these records, however, shows either systemic or nervous 
manifestations related to this disorder and, moreover, no 
medical professional has described it as exceptionally 
repugnant.  

The Board has considered the Veterans personal statements 
that his fungal disorder is exceptionally repugnant, 
including testimony presented at a November 2002 RO hearing 
as well as at his October 2005 Board hearing.  But the 
Veteran's characterization has not been confirmed by the 
clinical evidence, including a review of the photographs.  
Thus, the Board does not find the Veteran's characterization 
to be persuasive.  See Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991) (determining the credibility of evidence is a 
function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence). 

In sum, none of the evidence shows the Veteran's fungal 
disorder is manifested by systemic or nervous manifestations, 
or that the affected areas are exceptionally repugnant.  As 
such, his fungal disorder does not meet the requirements for 
a disability rating higher than 30 percent under the old 
criteria in effect prior to August 30, 2002. 

The Board finds that the claim also fails under the revised 
rating criteria in effect since August 30, 2002.  In other 
words, there is no evidence of exposure to more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, and no evidence that the Veteran has required 
the use of corticosteroids or other immunosuppressive drugs 
to treat his fungal disorder.  In this regard, the April 2004 
VA examination report notes that no more than 7 percent of 
the Veteran's total body surface area was affected.  The May 
2009 VA examination report also notes that less than 5 
percent of the total body area was affected, and that between 
5 percent and 20 percent of exposed areas were affected.  
Moreover, none the VA examination reports, or VA treatment 
records, indicates the Veteran has ever required the use of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs to treat his fungal disorder.  
Thus, the criteria for a disability rating higher than 30 
percent have not been met under the revised rating criteria.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an evaluation higher 
than 30 percent for the Veteran's fungal disorder.  And 
because the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 4.3.  
Hence, the appeal is denied.

III.  Liver Disorder

The medical evidence shows that the Veteran developed 
hepatosplenomegaly, a liver disorder, as a result of 
medication used to treat his service-connected fungal 
disorder.  As a result, in a May 1995 rating decision, the RO 
granted service connection and assigned a noncompensable 
(zero percent) rating for a liver condition on a secondary 
basis.  See 38 C.F.R. § 3.310 (2008).  In January 2001, the 
Veteran filed a claim for increased compensation benefits.  

The Veteran's liver disorder has been evaluated by analogy to 
cirrhosis of the liver.  See 38 C.F.R. § 4.27.  At the time 
the Veteran filed his claim, DC 7312 provided a 30 percent 
disability evaluation for moderate cirrhosis of the liver, 
with dilation of superficial abdominal veins, chronic 
dyspepsia, slight loss of weight or impairment of health.  
Evaluations higher than 30 percent are also available under 
this code.  38 C.F.R. § 4.113, DC 7312 (effective prior to 
July 2, 2001).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirement for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

VA also issued new regulations for the evaluation of diseases 
of the digestive system, including DC 7312, effective July 2, 
2001.  See 66 Fed. Reg. 29486 (May 31, 2001).  Accordingly, 
the Board will review both the former and the revised rating 
criteria to determine the proper evaluation for his liver 
disorder.  See VAOPGCPREC 3-2000; see also 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114.  

Under the revised criteria, a 10 percent evaluation is 
assigned for cirrhosis of the liver with symptoms such as 
weakness, anorexia, abdominal pain, and malaise.  A 30 
percent evaluation is assigned if cirrhosis results in 
weakness, anorexia, abdominal pain, malaise, and at least 
minor weight loss.  Evaluations higher than 30 percent are 
also warranted under this code provision.  38 C.F.R. § 4.114, 
DC 7312 (effective since July 2, 2001). 

But neither the former nor the revised criteria afford the 
Veteran a compensable evaluation for his liver disorder.  The 
evidence shows the Veteran's service-connected liver disorder 
is completely asymptomatic and causes no functional 
impairment.  In this regard, VA examination reports dated in 
March 2001, January 2003, and May 2009 all note that liver 
enzyme studies were normal, thereby showing no evidence of 
liver disease.  It thus appears that his liver disorder fully 
resolved after the medication that ultimately caused the 
disorder was discontinued prior to the date if filed his 
claim.  Thus, there is no basis to grant a compensable 
evaluation for the Veteran's liver disorder.  

Thus, the preponderance of the evidence is against a 
compensable evaluation for the Veteran's liver disorder.  And 
because the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 4.3.  
Hence, the appeal is denied.


ORDER

The claim for an evaluation higher than 30 percent for the 
fungal disorder is denied.

The claim for a compensable evaluation for the associated 
liver disorder also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


